United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Melville, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1203
Issued: September 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2007 appellant filed a timely appeal from a February 2, 2007 Office of
Workers’ Compensation Programs’ decision, denying his claim for an injury on May 16, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an injury on May 16, 2006 in the performance of
duty.
FACTUAL HISTORY
On May 25, 2006 appellant, then a 59-year-old letter carrier, filed a claim for a
recurrence of disability on May 16, 2006 causally related to an October 21, 1999 employment

injury.1 He indicated that, on May 16, 2006, while driving his postal vehicle, he experienced a
spontaneous return of symptoms (neck pain) related to his 1999 injury. On December 11, 2006
the Office advised appellant that it would adjudicate his claim as a claim for a new injury on
May 16, 2006.
An emergency room report dated May 16, 2006 indicated that appellant was seen for
neck pain radiating into his shoulder. The diagnosis was cervical radiculopathy.2
By decision dated February 2, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence failed to establish that he sustained an injury on May 16, 2006 in the
performance of duty.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged.3 Second, the employee must
submit medical evidence to establish that the employment incident caused a personal injury.4 An
employee may establish that the employment incident occurred as alleged but fail to show that
his disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any attendant
disability claimed and the employment event or incident, he must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment incident. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment incident identified
by the employee.5
1

On appeal appellant asserts that the Office should have reviewed his claim for an injury on May 16, 2006 as a
recurrence of disability related to his 1999 claim under OWCP File No. 020763910, rather than a new injury claim
under OWCP File No. 022518892. The case record for OWCP File No. 022518892 does not contain any documents
relating to the 1999 claim. The Board notes that on October 31, 2006 appellant filed an application for review of an
October 3, 2006 decision relating to OWCP File No. 020763910 which was docketed as 07-192. The Board issued a
decision in Docket No. 07-192 on June 15, 2007.
2

Portions of the report are illegible.

3

Steven S. Saleh, 55 ECAB 169 (2003); John J. Carlone, 41 ECAB 354 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 4.

2

ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained an
injury on May 16, 2006 in the performance of duty.
Appellant alleged that on May 16, 2006 he injured his neck while driving his postal
vehicle. An emergency room report dated May 16, 2006 indicated that he was seen for neck pain
radiating into his shoulder. The diagnosis was cervical radiculopathy. However, there is no
medical rationale provided in the report which explains how appellant’s cervical condition was
caused or aggravated by the employment incident on May 16, 2006 when he was driving his
postal vehicle. Therefore, the Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury on May 16,
2006 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2007 is affirmed.
Issued: September 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

